            Case 6:20-cv-01576-SI     Document 44      Filed 08/16/21     Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



TYRONE EARL WALTON,                                 Case No. 6:20-cv-1576-SI

                Plaintiff,                          OPINION AND ORDER

       v.

G. LANEY, Superintendent, J. NOFZIGER,
Hearing Officer, M. BROWN, Inspector
General,

                Defendants.


Tyrone Earl Walton, Pro se.

Shannon M. Vincent, OREGON DEPARTMENT OF JUSTICE, 1162 Court Street, NE, Salem,
OR 97301. Of Attorneys for Defendants.

Michael H. Simon, District Judge.

       Plaintiff Tyrone Earl Walton, an adult in custody at Snake River Correctional Institution

(SRCI) who is representing himself, alleges that Defendants violated his Eighth Amendment and

Fourteenth Amendment rights, as well as his rights under the Oregon Constitution, when they

sanctioned him for violating prison rules arising from Walton’s fight with another adult in

custody. Walton moves the Court for summary judgment on his Fourteenth Amendment claims

against Defendants Nofziger and Brown. ECF 25. Defendants cross move for summary judgment



PAGE 1 – OPINION AND ORDER
         Case 6:20-cv-01576-SI          Document 44        Filed 08/16/21     Page 2 of 14




against all of Walton’s claims. ECF 32. For the reasons stated below, the Court denies Walton’s

motion and grants Defendants’ cross motion.

                                           STANDARDS

       A party is entitled to summary judgment if the “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The moving party has the burden of establishing the absence of a genuine

dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The court must view

the evidence in the light most favorable to the non-movant and draw all reasonable inferences in

the non-movant’s favor. Clicks Billiards Inc. v. Sixshooters Inc., 251 F.3d 1252, 1257 (9th

Cir. 2001). Although “[c]redibility determinations, the weighing of the evidence, and the

drawing of legitimate inferences from the facts are jury functions, not those of a judge . . . ruling

on a motion for summary judgment,” the “mere existence of a scintilla of evidence in support of

the plaintiff’s position [is] insufficient . . . .” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252,

255 (1986). “Where the record taken as a whole could not lead a rational trier of fact to find for

the non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (citation and quotation marks omitted).

       When parties cross-move for summary judgment, the court “evaluate[s] each motion

separately, giving the non-moving party in each instance the benefit of all reasonable

inferences.” A.C.L.U. of Nev. v. City of Las Vegas, 466 F.3d 784, 790-91 (9th Cir. 2006)

(quotation marks and citation omitted); see also Pintos v. Pac. Creditors Ass’n, 605 F.3d 665,

674 (9th Cir. 2010) (“Cross-motions for summary judgment are evaluated separately under [the]

same standard.”). In evaluating the motions, “the court must consider each party’s evidence,

regardless under which motion the evidence is offered.” Las Vegas Sands, LLC v. Nehme, 632

F.3d 526, 532 (9th Cir. 2011). “Where the non-moving party bears the burden of proof at trial,


PAGE 2 – OPINION AND ORDER
           Case 6:20-cv-01576-SI       Document 44       Filed 08/16/21    Page 3 of 14




the moving party need only prove that there is an absence of evidence to support the non-moving

party’s case.” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010). Thereafter, the

non-moving party bears the burden of designating “specific facts demonstrating the existence of

genuine issues for trial.” Id. “This burden is not a light one.” Id. The Supreme Court has directed

that in such a situation, the non-moving party must do more than raise a “metaphysical doubt” as

to the material facts at issue. Matsushita, 475 U.S. at 586.

                                         BACKGROUND

       On March 3, 2020, Maitland Kamaunu, an adult in custody at SRCI, punched Walton in

the head. After being hit, Walton took a step back, but Kamaunu punched Walton again. Walton

then threw several punches at Kamaunu and pushed Kamaunu into a nearby closet. It is unclear

what happened in the closet, but when prison officials entered the closet to break up the fight,

Kamaunu’s head was bleeding and partially in a bucket, and Kamaunu reported that Walton had

bit him. A piece of flesh was missing from Kamaunu’s forehead where Kamaunu was bleeding.

That piece of flesh was found on Kamaunu’s t-shirt. Kamaunu required outside medical care.

       On March 12, 2020, Walton received a misconduct report alleging that Walton violated

Rule 2.05.01 by assaulting a fellow inmate. The next day, Defendant Nofziger held a disciplinary

hearing on Walton’s alleged violation. Before the hearing, Walton acknowledged receiving a

copy of the misconduct report, Notice of Hearing, Notice of Rights in a Hearing, and Rules of

Prohibited Conduct. At Walton’s request, Nofziger considered a video recording of the

beginning of the incident.1 During the hearing, Walton stated that he never hit or bit Kamaunu,

but only acted in self-defense by pushing Kamaunu into the closet and holding down Kamaunu

down in the closet until prison staff arrived. Based on witness statements, Kamaunu’s statement,


       1
           Kamaunu and Walton cannot be seen on the video after they enter the closet.



PAGE 3 – OPINION AND ORDER
         Case 6:20-cv-01576-SI        Document 44       Filed 08/16/21      Page 4 of 14




and photographs of Kamaunu’s injuries, however, Nofziger found that Walton had hit and bit

Kamaunu and had therefore violated Rule 2.05.01. Nofziger ordered Walton to 120 days in

disciplinary segregation, followed by 14 days of loss of privileges.

       Nofziger also ordered Walton to pay restitution for the costs of Kamaunu’s medical care.

Because a precise amount was unavailable at the time of the hearing, Nofziger deferred a

determination of the amount to a later date and asked another prison official to calculate the costs

of Kamaunu’s medical care, the ambulance that took Kamaunu to an outside medical care

provider, and any staff overtime associated with Kamaunu’s outside medical care. An email from

a prison official to Nofziger stated that the total cost of medical care associated with Kamaunu’s

injuries was $2,589.54. A different prison official provided Nofziger with a breakdown of the

overtime paid to prison staff because of Kamaunu’s outside medical care. The total amount of

overtime paid totaled $265.33. Together, then, the total cost incurred by Kamaunu was

$2,754.87.

       On April 29, 2020, Nofziger held a hearing to determine the amount of restitution Walton

would be required to pay. During the hearing, Nofziger told Walton that the total cost incurred

by Kamaunu was $2,754.87. Walton requested an itemized breakdown of both the staff overtime

paid and Kamaunu’s medical expenses. Nofziger denied Walton’s requests but noted that a

breakdown of the staff overtime paid was in the record. Nofziger ordered Walton to pay

$1,377.40, half of the total cost incurred by Kamaunu. Walton sought administrative review of

his disciplinary hearing. Defendant Brown, SCRI’s Assistant Inspector General, conducted the

review and upheld Nofziger’s determination.

                                          DISCUSSION

       Walton alleges that Defendants violated his Fourteenth Amendment Due Process Clause

rights, that Nofziger violated his Eighth Amendment rights, and that Defendants violated his


PAGE 4 – OPINION AND ORDER
         Case 6:20-cv-01576-SI         Document 44       Filed 08/16/21      Page 5 of 14




rights under the Oregon Constitution. Walton moves for summary judgment on his Fourteenth

Amendment claim against Nofziger and Brown. Defendants cross move for summary judgment

against all claims asserted by Walton. The Court addresses each of Walton’s claims in turn.

A. Fourteenth Amendment

       1. Defendant Nofziger

       “[T]hough his rights may be diminished by the needs and exigencies of the institutional

environment, a prisoner is not wholly stripped of constitutional protections when he is

imprisoned for crime.” Wolff v. McDonnell, 418 U.S. 539, 555 (1974). “Prisoners may also claim

the protections of the Due Process Clause. They may not be deprived of life, liberty, or property

without due process of law.” Id. at 566. Due Process Clause protections attach to prison

disciplinary proceedings, although, because those proceedings “are not part of a criminal

prosecution . . . the full panoply of rights due a defendant in such proceedings does not apply.”

Id. Instead, “there must be mutual accommodation” between Constitutional guarantees of

adequate process and prisons’ legitimate penological interests. See id. Thus, “[d]ue process in a

prison disciplinary hearing is satisfied if the inmate receives written notice of the charges, and a

statement of the evidence relied on by the prison officials and the reasons for disciplinary

action.” Zimmerlee v. Keeney, 831 F.2d 183, 186 (9th Cir. 1987). Additionally, “[t]he inmate has

a limited right to call witnesses and to present documentary evidence when permitting him to do

so would not unduly threaten institutional safety and goals.” Id. Finally, “some evidence” in the

record must support a prison’s disciplinary decision. Bruce v. Ylst, 315 F.3d 1283, 1287 (9th

Cir. 2003).

               a. Nofziger’s Determination that Walton violated Rule 2.05.01

       Nofziger satisfied these requirements when finding Walton committed the violation.

Walton does not contest that he received adequate notice of the charges and evidence against


PAGE 5 – OPINION AND ORDER
         Case 6:20-cv-01576-SI        Document 44       Filed 08/16/21      Page 6 of 14




him. See Zimmerlee, 831 F.2d at 186. The transcript of the disciplinary hearing shows Nofziger

recounted to Walton the evidence supporting the charges at the beginning of Walton’s hearing.

Nofziger also allowed Walton to offer documentary evidence. Id. Indeed, Walton’s request that

Nofziger review video footage appears to have influenced Nofziger’s understanding of Walton’s

altercation with Kamaunu.

       Finally, there was at least “some evidence” to support Nofziger’s conclusion that Walton

assaulted Kamaunu. See Bruce, 315 F.3d at 1287. An adult in custody violates Rule 2.05.01

when he “[c]auses serious physical injury to another inmate or causes injury to an inmate that

requires staff transporting the inmate to an outside agency for medical care.” Or. Admin. Reg.

§ 291-105-0015(2)(c)(A). The video shows Walton trying to punch Kamaunu. Photographs taken

after the altercation show Kamaunu’s head bleeding, a piece of Kamaunu’s forehead missing

from where he is bleeding, and the detached piece of Kamaunu’s forehead. Witnesses stated that

when they discovered Kamaunu and Walton in the closet, Kamaunu exclaimed that Walton bit

him. A medical evaluation determined that Kamaunu required outside medical attention.

Nofziger could infer from this evidence that Walton hit and bit Kamaunu causing Kamaunu to

require outside medical care.

       Walton contends that Nofziger violated his due process rights by disregarding that

Walton was engaged in self-defense. Assuming that the Due Process Clause required Nofziger to

consider Walton’s claimed self-defense, but see Sandin v. Conner, 515 U.S. 472, 484 (1995)

(holding that liberty interests created by prison regulations “will be generally limited to freedom

from restraint” that “imposes atypical and significant hardship on the inmate in relation to the

ordinary incident of prison life”), Nofziger did not violated the Walton’s due process rights

because undisputed evidence reveals that Nofziger did consider that Walton was defending




PAGE 6 – OPINION AND ORDER
         Case 6:20-cv-01576-SI          Document 44        Filed 08/16/21      Page 7 of 14




himself. Nofziger noted both that the video footage showed Kamaunu attacking Walton first and

that Walton claimed he was attacked by Walton. The transcript also reveals an extensive

discussion between Nofziger and Walton about the beginning of the fight. During that

discussion, Nofziger acknowledged that Kamaunu started the fight.

        Ultimately, Walton appears to want this Court to review Nofziger’s decision de novo.

The Court, however, is limited to reviewing whether Nofziger afforded Walton adequate process

in reaching his decision. With respect to Nofziger’s finding that Walton violated Rule 2.05.01,

the undisputed evidence reveals that Nofziger did.

                b. Nofziger’s Restitution Order

        Walton also argues that Nofziger violated Walton’s due process rights when Nofziger

ordered Walton to pay restitution for half of Kamaunu’s medical expenses without providing

Walton an itemized breakdown of Kamaunu’s medical expenses arising from the altercation.

Walton contends that a breakdown of the medical expenses was critical to his ability to challenge

the amount of restitution ordered against him.

        The Due Process Clause dictates that adults in custody must “be allowed to call witnesses

and present documentary evidence in his defense,” at least “when permitting him to do so will

not be unduly hazardous to institutional safety or correctional goals.” Wolff, 418 U.S. at 566.

Thus, prison officials may limit an adult in custody’s ability “to compile . . . documentary

evidence.” Id. When prison officials do deny an adulty in custody access to documentary

evidence, it is “useful for the [officials] to state [their] reason.” Id. “[P]rison authorities may not

deny a defendant this right ‘solely for the sake of administrative efficiency,’ and must carry the

burden of proving an adequate justification for the denial of a particular prisoner’s requests.”

Mainard v. Fitzpatrick, 8 F. App’x 614, 616 (9th Cir. 2001) (quoting Bostic v. Carlson, 884

F.2d 1267, 1273-74 (9th Cir. 1989)). Other circuits have applied these principles to restitution


PAGE 7 – OPINION AND ORDER
         Case 6:20-cv-01576-SI         Document 44       Filed 08/16/21     Page 8 of 14




orders in prison disciplinary hearings. See Barber v. Wall, 66 F. App’x 215, 215-16 (1st

Cir. 2003) (finding no due process violation where an adult in custody was ordered to pay

restitution for destruction of prison property but was given “estimated repair costs” before his

disciplinary hearing).

        Defendants twice attempt to articulate an adequate justification for denying Walton an

itemized breakdown of Kamaunu’s medical expenses. The Court is not prepared to say that

either justification is satisfactory. First, Defendants assert that providing Walton an itemized

breakdown of Kamaunu’s medical expenses would be unduly hazardous to institutional safety or

correctional goals because prisons should not give one adult in custody’s private medical

information to another adult in custody. The Court accepts the uncontroversial proposition that

prisons should protect the privacy of adults in custody, but that explanation does not satisfy

Defendants’ burden here. See Mainard, 8 F. App’x at 616. Although there are likely many

instances in which sharing one adult in custody’s private medical information with another adult

in custody would threaten prison safety, Defendants must specify the threat posed here.

Moreover, Defendants’ response ignores the narrowness of Walton’s request. Walton seeks only

a breakdown of the costs of Kamaunu’s treatment for the injuries Kamaunu sustained during his

altercation with Walton, not any of Kamaunu’s other medical history. For these reasons,

Defendants bare assertion that complying with Walton’s request threatens prison safety or

correctional goals is insufficient.

        Defendants also argue that Nofziger did not err in denying Walton a breakdown of the

cost of Kamaunu’s treatment because Nofziger himself lacked that information. This argument is

even less compelling. For one thing, “prison authorities may not deny a defendant this right

‘solely for the sake of administrative efficiency.’” Id. (quoting Bostic, 884 F.2d at 1273-74). For




PAGE 8 – OPINION AND ORDER
         Case 6:20-cv-01576-SI         Document 44        Filed 08/16/21    Page 9 of 14




another, Nofziger’s alleged error is not denying Walton documentary evidence, it is depriving

Walton of a property interest without affording Walton adequate process. When prison officials

cannot provide adequate process before depriving an adult in custody of a protected interest,

prison officials should abandon the deprivation rather than proceed in hope that a court will

excuse the mistake. Because the Court doubts the adequacy of either of Defendants’

justifications for refusing to provide Walton with a breakdown of the cost of Kamaunu’s

treatment before ordering Walton to pay restitution, the Court is uncertain whether Nofziger’s

restitution order violated Walton’s due process rights.

       Even if Nofziger violated the due process clause, however, Nofziger is entitled to

qualified immunity. “The doctrine of qualified immunity protects government officials from

liability for civil damages,” Wood v. Moss, 134 S. Ct. 2056, 2066-67 (2014), when “the right

asserted by the plaintiff was not clearly established or the officer could have reasonably believed

that his particular conduct was lawful, Romero v. Kitsap County., 931 F.2d 624, 627 (9th

Cir. 1991). To determine whether a government official’s conduct violates clearly established

law, “a court must ask whether it would have been clear to a reasonable officer that the alleged

conduct was unlawful in the situation he confronted.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1867

(2017). “The clearly established requirement operates to ensure that before they are subject to

suit, government officials are on notice their conduct is unlawful.” Eng v. Cooley, 552

F.3d 1062, 1075 (9th Cir. 2009) (simplified). The plaintiff bears the burden of making a showing

that the right was clearly established at the time of the alleged violation. Sorrels v. McKee, 290

F.3d 965, 969 (9th Cir. 2002).

       There are several reasons to conclude that Nofziger was not “on notice [that his] conduct

was unlawful.” Eng, 552 F.3d at 1075. The Court is aware of no decision requiring a prison to




PAGE 9 – OPINION AND ORDER
         Case 6:20-cv-01576-SI         Document 44       Filed 08/16/21      Page 10 of 14




give an adult in custody an itemized breakdown of a victim’s medical expenses to before

ordering the adult in custody to pay restitution in a prison disciplinary hearing. “It is not

necessary,” of course, “that the very action in question has previously been held unlawful.”

Ziglar, 137 S. Ct. at 18. “There must be mutual accommodation,” however, between

Constitutional guarantees of adequate process and prisons’ legitimate penological interests.

Wolff, 418 U.S. at 566. Without a case holding otherwise, Nofziger could have reasonably

believed that accommodation of the prisons’ legitimate penological interests included denying

Walton’s request for an itemized breakdown of Kamaunu’s medical expenses. Sources of law

emphasizing the importance of maintaining the privacy of medical information about adults in

custody, see, e.g., Doe v. Delie, 257 F.3d 309, 317 (3d Cir. 2001) (holding an HIV-positive adult

in custody had a constitutionally protected right to privacy in his medical information), bolsters

the Court’s conclusion that Nofziger reasonable believed that a legitimate penological interest

supported denying Walton’s request for an itemized breakdown of Kamaunu’s medical expenses.

The Court finds, therefore, that Nofziger is entitled to qualified immunity.

       Because Nofziger did not infringe Walton’s due process rights in determining that

Walton violated Rule 2.05.01 and because Nofziger is entitled to qualified immunity for any

infringement of Walton’s due process rights in setting an amount of restitution for Walton’s

violation, the Court grants summary judgment to Defendants on Walton’s Fourteenth

Amendment claim against Nofziger. In addition, Walton has moved for summary judgment on

his Fourteenth Amendment claim against Nofziger. Because the undisputed evidence reveals that

either Nofziger did not infringe Walton’s Fourteenth Amendment rights or is entitled to qualified

immunity for any infringement, Walton is not entitled to summary judgment in his favor.




PAGE 10 – OPINION AND ORDER
        Case 6:20-cv-01576-SI         Document 44       Filed 08/16/21     Page 11 of 14




       2. Defendant Brown

       Walton also brings a Fourteenth Amendment claim against Defendant Brown, SRCI’s

Assistant Inspector General who was tasked with adjudicating Walton’s appeal of Nofziger’s

decision. Because prison regulations “do not provide a right to an appeal of disciplinary

proceedings,” Brown “did not violate a right of [Walton’s] by deciding not to vacate or reopen”

Nofziger’s decision. See Woodroffe v. Oregon, 2015 WL 2125908, at *8 (D. Or. May 6, 2015).

The Court therefore grants summary judgment to Defendants on Walton’s Fourteenth

Amendment claim against Brown. In addition, Walton has moved for summary judgment on his

Fourteenth Amendment claim against Brown. Because the undisputed evidence reveals that

Brown did not infringe Walton’s Fourteenth Amendment rights, Walton is not entitled to

summary judgment in his favor.

       3. Defendant Laney

       Finally, Walton brings a Fourteenth Amendment claim against Defendant Laney, SRCI’s

Superintendent. Walton concedes that his claim against Laney is based on Laney’s role as

supervisor of the disciplinary process. Claims brought under 42 U.S.C. § 1983 must be brought

against an individual defendant for his or her own conduct, not under a theory of vicarious

liability. Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Thus, a defendant can only be held liable

as a supervisor under § 1983 “if there exists either (1) his or her personal involvement in the

constitutional deprivation, or (2) a sufficient causal connection between the supervisor’s

wrongful conduct and the constitutional violation.” Starr v. Bacca, 652 F.3d 1202, 1207 (9th

Cir. 2011) (quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). Walton has produced

no evidence that Laney was personally involved in the disciplinary proceedings and therefore

cannot prevail in his § 1983 suit against Laney. The Court therefore grants summary judgment to

Defendants on Walton’s Fourteenth Amendment claim against Laney.


PAGE 11 – OPINION AND ORDER
           Case 6:20-cv-01576-SI      Document 44       Filed 08/16/21     Page 12 of 14




B. Eighth Amendment

       Walton also claims that Nofziger violated his Eighth Amendment right to be free from

cruel and unusual punishment when Nofziger imposed a penalty for Walton’s offense

disproportionate to the offense. Defendants argue that Walton’s penalty (120 days in disciplinary

segregation, 14 days without privileges, restitution in the amount of $1,377.40) is not cruel and

unusual.

       “The Eighth Amendment prohibits imposition of a sentence that is grossly

disproportionate to the severity of the crime.” Rummel v. Estelle, 445 U.S. 263, 271 (1980)

(emphasis added). “Outside the context of capital punishment,” however, “successful challenges

to the proportionality of particular sentences have been exceedingly rare,” id. at 272, and are

only likely to be fruitful in “extreme example[s],” like “if a legislature made overtime parking a

felony punishable by life imprisonment,” id. at 274 n.11. To determine whether a sentence is

disproportionate to the severity of the crime, the Ninth Circuit has considered “(1) the nature of

the crime[;] (2) the legislative purpose behind the sentencing scheme; (3) the sentence [the

plaintiff] would receive for the same crime in other jurisdictions; and (4) the sentence [the

plaintiff] would receive for the same crime in other jurisdictions.” Norris v. Morgan, 622

F.3d 1276, 1281-82 (9th Cir. 2010).

       The Court has considered the seriousness of Walton’s offense and the other relevant

factors and concludes that Walton cannot show that his penalty was “grossly disproportionate” to

the severity of his offense. See Rummel, 445 U.S. at 271; see also Fitzgerald v. Procunier, 393 F.

Supp. 335, 341 (N.D. Cal. 1975) (granting summary judgment to defendants on an adult in

custody’s Eighth Amendment claim because, after “taking into account the seriousness of the

offense plaintiff was found to have committed [assault],” the court “could not hold that nine




PAGE 12 – OPINION AND ORDER
           Case 6:20-cv-01576-SI       Document 44        Filed 08/16/21     Page 13 of 14




months in segregation was so disproportionate as to constitute cruel and unusual punishment”).

The Court grants Defendants summary judgment on Walton’s Eighth Amendment claim.

C. Oregon Constitution

       Finally, Walton alleges that Defendants violated portions of the Oregon Constitution.

Defendants argue that they are entitled to summary judgment on Walton’s claims under the

Oregon Constitution because those claims are state law claims that, under the Oregon Tort

Claims Act, must be brought in state court. The Court agrees with Defendants.

       “The Oregon Tort Claims Act is a waiver of sovereign immunity but does not waive

Eleventh Amendment immunity. Thus, suits by private parties against the state must be brought

in state court.” Est. of Pond v. Oregon, 322 F. Supp. 2d 1161, 1165 (D. Or. 2004); see also

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 99 n.9 (1984) (“[A] State’s waiver of

sovereign immunity in its own courts is not a waiver of the Eleventh Amendment immunity in

the federal courts.”). Walton has sued state employees, not the State. When a plaintiff brings

state law claims against “officers, employees or agents of a public body acting within the scope

of their employment or duties” and the plaintiff seeks damages less than the amount specified in

Oregon Revised Statutes (ORS) § 30.721, however, the State must be substituted for the state

employees. ORS § 30.265(3). Thus, Walton’s claims under the Oregon Constitution are brought

against the State and may only be brought in state court. The Court therefore grants summary

judgment in favor of Defendants on Walton’s claims under the Oregon Constitution.2



       2
          Some exceptions to state sovereign immunity exist for actions seeking declaratory or
injunctive relief for violations of federal law. See Edelman v. Jordan, 415 U.S. 651, 666-67
(1974); Ex Parte Young, 209 U.S. 123, 160 (1908). No similar exceptions exist for actions
seeking declaratory or injunctive relief for violations of state law. Pennhurst State Sch. &
Hosp., 465 U.S. at 106 (“[W]hen a plaintiff alleges that a state official has violated state law . . .
the entire basis for the doctrine of Young and Edelman disappears.” (emphasis in original)).



PAGE 13 – OPINION AND ORDER
       Case 6:20-cv-01576-SI    Document 44     Filed 08/16/21    Page 14 of 14




                                   CONCLUSION

      The Court DENIES Walton’s Motion for Partial Summary Judgment (ECF 25) and

GRANTS Defendants’ Motion for Summary Judgment (ECF 32).

      IT IS SO ORDERED.

      DATED this 16th day of August, 2021.

                                              /s/ Michael H. Simon
                                              Michael H. Simon
                                              United States District Judge




PAGE 14 – OPINION AND ORDER
